Citation Nr: 0832793	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  In his March 2007 
Substantive Appeal, the veteran requested a Travel Board 
hearing.  He did not, however, appear for his scheduled 
Travel Board hearing in April 2008.

FINDING OF FACT

Audiometric testing shows that the veteran has Level II 
hearing in his right and left ears.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if he 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

In October 2006, a VA audiological examination of the veteran 
was performed by an audiologist who reviewed the claims file.  
An audiometric examination revealed that the veteran had 
elevated pure tone thresholds at 3000 and 4000 Hertz in both 
ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
65
65
LEFT
10
15
20
70
80

The average pure tone thresholds (using the four specified 
1000 to 4000 frequencies) were 41 decibels in the right ear 
and 46 decibels in the left ear.  Speech audiometry testing 
revealed speech recognition ability of 90 percent in the 
right ear and 90 percent in the left ear.  This equates to 
Level II hearing loss in the right ear and Level II hearing 
loss in the left ear under Table VI.  Applying these 
designations under Table VII, a zero percent evaluation is 
warranted.  The audiometric results do not meet the 
requirements to be classified as one of the "exceptional 
patterns" of hearing impairment. Therefore, the provisions 
of 38 C.F.R. § 4.86 are not applicable.

The Board has considered the statements made by the veteran 
in his August 2006 VA Form 21-526, November 2006 Notice of 
Disagreement, March 2007 VA Form 9, and April 2007 
handwritten statement.  Even if the veteran's lay assertions 
could be construed as allegations of decreased hearing, 
however, they are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, however, the "mechanical application" 
of the diagnostic criteria to the evidence at hand clearly 
establishes a zero percent evaluation for bilateral hearing 
loss.  Accordingly, the veteran's claim for an increased 
evaluation for bilateral hearing loss, currently evaluated as 
zero percent disabling, is denied.

Finally, the veteran has submitted no evidence showing that 
his hearing loss disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim for an increased evaluation for bilateral hearing 
loss in a September 2006 letter.  This letter also notified 
the veteran that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is established.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

That notwithstanding, this claim concerns an increase in an 
existing evaluation and is subject to the notification 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In this decision, the United States Court of 
Appeals for Veterans Claims (Court) found that, at a minimum, 
adequate VCAA notice requires that:  (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the September 2006 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
the manner in which his disabilities worsened.  Nevertheless, 
this letter did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether he was 
prejudiced by this error.  See Sanders v. Nicholson, 487 F.3d 
at 889.

As discussed above, the determination of whether the veteran 
is entitled to an increased disability rating for bilateral 
hearing loss is dependent upon a mechanical application of 
diagnostic criteria based upon audiometric testing results, 
thus relying upon factors beyond the claimant demonstrating a 
worsening and impact of that worsening on his employment and 
daily life.  The subsequent record, however, demonstrates 
that the veteran had actual knowledge that an increase in 
disability rating was dependent upon his audiometric testing 
results and application of those results to appropriate 
diagnostic codes.  In his November 2006 Notice of 
Disagreement, the veteran expressly stated that he agreed 
with "the audiology pure tone threshold findings for the 
right and left ears."  He disputed, however, the VA 
examiner's findings that his speech recognition test scores 
were as high as 90%.  Four months later, in his March 2007 
Substantive Appeal, the veteran expressed his intention to 
seek the opinion of a private state-licensed audiologist and 
reiterated that he strongly disagreed with the results of the 
VA examiner's speech recognition tests.

Accordingly, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service records have been obtained.  
The veteran has not submitted or identified any private 
treatment records for his bilateral hearing loss condition.  
In March 2007, the veteran indicated his intention to seek an 
independent audiology examination by a private audiologist, 
but thus far, he has neither submitted any evidence nor 
confirmed that he appeared for such an examination.  In an 
April 2008 letter, the RO notified the veteran of his right 
to submit additional evidence.  No response was received by 
the RO.  Additionally, the veteran was afforded a VA 
audiological examination in October 2006.  This examination 
was performed by an audiologist who reviewed the claims file 
in conjunction with the examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


